Citation Nr: 1823078	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  10-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1981 to February 1985 and from November 1986 to July 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Board issued a decision denying entitlement to a TDIU, and the Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties to this appeal entered into a July 2013 Joint Motion for Remand (Joint Motion), and, in an Order dated later in July 2013, the Court granted the Joint Motion and remanded the case back to the Board.

In December 2013 and July 2015, the Board remanded the Veteran's TDIU claim to schedule a Board hearing.

Subsequently, pursuant to the Board's remands, the Veteran had a Board hearing in August 2017.  At the hearing, the record was held open 60 days.  No new evidence was submitted during such time.  However, in October 2017, the Veteran's representative requested a 60 day extension to submit additional evidence, which the undersigned granted.  The Veteran's representative submitted additional evidence in December 2017.  The Veteran waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the issue of entitlement to a TDIU.  The issue of service connection for hearing loss is addressed in the remand section following the decision.



FINDING OF FACT

The Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected left leg thrombophlebitis.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are met on an extraschedular basis.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Board is required to obtain the Director's decision in the first instance before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

Facts and Analysis

The Veteran is service connected for left leg thrombophlebitis, rated as 30 percent disabling from July 19, 1988 to January 16, 2001, and 40 percent disabling thereafter; an appendectomy scar, rated as noncompensable since July 19, 1988, and more recently tinnitus, rated as 10 percent disabling since June 12, 2017.  His combined disability rating was 30 percent from July 19, 1988 to January 16, 2001, 40 percent from January 17, 2001 to June 11, 2017, and 50 percent thereafter.  Thus, he does not meet the schedular criteria for a TDIU at any time during the period on appeal and his claim will be considered on an extraschedular basis.  38 C.F.R. § 4.16.

The Veteran submitted Social Security Administration (SSA) records in January 2009.  The records show that the SSA found he was unable to engage in substantial gainful activity as of January 30, 2005 due to chronic phlebitis and thrombosis of the left leg and related pain.  Thereafter, in a February 2009 TDIU application, the Veteran reported graduating from high school and completing one year of college.  He also reported that he last worked as a respiratory therapist in May 2005 during which time he missed 70 days due to illness in 2005 and that he left this job due to disability.  Then, in a June 2010 VA Form 9, the Veteran reported trying to perform sedentary work using a wheelchair and being unable to do so because he developed a blood clot in his left leg.  

The Veteran was examined by VA in regard to his left leg disability in February 2009.  The examiner reported that the Veteran is unable to perform work that requires him to do heavy physical labor or be on his feet.  However, the examiner reported that the Veteran is able to drive and complete activities of daily living.  He concluded that the Veteran is able to perform sedentary employment.

Thereafter, in an August 2009 treatment record, a VA physician reported that the Veteran tried to work a light duty position at a hospital, but was released and not rehired.  The physician also reported that the Veteran takes narcotics for his left leg pain and, thus, should not work in a healthcare position.  The physician further reported that the Veteran is unemployable.

Then, in April 2011, the Director of Compensation Services found that the Veteran is able to perform sedentary work based on the findings of the February 2009 VA examiner and, therefore, concluded that entitlement to a TDIU is not warranted.

The July 2013 Joint Motion found that the Board erred in relying on the February 2009 examiner's opinion, in failing to clarify the April 2011 opinion from the Director of Compensation Services, and by providing insufficient rationale to support denial of the claim.  The Board notes that, since the July 2013 Joint Motion, the Court has clarified that the Director's product is a decision akin to the RO rather than an opinion to be used as evidence.  See Wages, 27 Vet. App. at 239.

Subsequently, in December 2017, the Veteran's representative submitted an Employability Evaluation prepared by a certified vocational rehabilitation counselor in October 2017.  The counselor reports that the Veteran leads a very sedentary life due to his left leg disability and must continually keep his left leg elevated to hip level to avoid swelling and increased pain.  She stated that this causes his movement to be highly restricted and limits him to walking a few hundred feet.  She further stated that his ability to function normally in all activities of daily life is seriously hindered.  The counselor concluded that the Veteran is unemployable and cannot be expected to meet the demands and expectations of the average workplace.

This evidence shows the Veteran is unable to perform sedentary work.  The Veteran has competently and credibly reported being unable to maintain sedentary employment due to his service-connected left leg disability.  In addition, a VA physician and a certified vocational rehabilitation counselor both explained that his left leg disability prevents him from performing both physical and sedentary employment.  The question in this case is not purely medical in nature.  In consideration of the medical evidence, lay statements and the occupational and educational history, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected left leg thrombophlebitis.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Although the schedular criteria are not met under 38 C.F.R. § 4.16(a), the Board conclude that a TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16(b).


ORDER

A TDIU is granted on an extraschedular basis.


REMAND

In regard to the Veteran's claim of service connection for hearing loss, this claim was denied by the RO in a June 2017 rating decision.  The Veteran filed a timely notice of disagreement (NOD) on the proper form in July 2017.  Although the RO has acknowledged the NOD, a statement of the case (SOC) has not been issued with regard to this claim.  Accordingly, the Board finds that remand of this claim for issuance of an SOC is necessary.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this claim is REMANDED for the following action:

Issue the Veteran an SOC with respect to the issue of entitlement to service connection for hearing loss.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on such issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


